         Case 1:19-cv-03377-LAP Document 102 Filed 12/23/19 Page 1 of 2
   COOPER & KIRK, PLLC                    TODD & WELD LLP                      AIDALA, BERTUNA &
  1523 New Hampshire Ave,                One Federal Street, 27th               KAMINS, PC
        N.W.                                  Floor                            546 Fifth Avenue, 6th
   Washington, DC 20036                    Boston, MA 02110                        Floor
       (202) 220-9600                       (617) 720-2626                     New York, NY 10036
                                                                                  (212) 486-0011

                                       December 23, 2019

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No 19-cv-3377-LAP
               Audio Recording

Dear Judge Preska:

        Pursuant to your direction at the status conference on December 2, 2019, the parties have
conferred regarding the analysis of the microcassette produced by Defendant to Stroz Friedberg
and currently retained by them. The parties have agreed that this microcassette should be
transferred to CDS Legal for further analysis that Stroz Friedberg is not capable of performing.

       It is the parties’ understanding that Stroz Friedberg will not transfer the microcassette to
CDS Legal without the Court’s leave. We therefore respectfully request an order from the Court
authorizing and directing Stroz Friedberg to deliver the microcassette to CDS Legal and its partner
Vestige Ltd. A proposed order is attached hereto.

                                                  Respectfully,


    COOPER & KIRK, PLLC                           TODD & WELD, LLP

    /s/ Charles J. Cooper                         /s/ Christian G. Kiely**
    Charles J. Cooper*                            Howard M. Cooper*
    Michael W. Kirk*                              Christian G. Kiely*
    Nicole J. Reaves*                                     *Admitted Pro Hac Vice
    Haley N. Proctor*                             One Federal Street, 27th Floor
            *Admitted Pro Hac Vice                Boston, MA 02110
    1523 New Hampshire Avenue, NW                 (617) 720-2626
    Washington, DC 20036                          hcooper@toddweld.com
    (202) 220-9600                                ckiely@toddweld.com
    ccooper@cooperkirk.com
                                                  **Signature included with consent.
Case 1:19-cv-03377-LAP Document 102 Filed 12/23/19 Page 2 of 2
